DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-17 and 20-31 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 10, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection is modified to address the new limitation “wherein the patient has a secondary resistance against the immune checkpoint inhibitor” in claims 14.
Claims 14-17, 20-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016 as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425).
Regarding claims 14-16, ClinicalTrials.gov, study NCT02654587 discloses administering ose-2101 to patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second- or third-line treatment after failure of immune checkpoint inhibitor regimen (loss of therapeutic efficiency or secondary resistance against the immune checkpoint inhibitor). See the Title, §Inclusion Criteria on page 6 of 10 and §Experimental:OSE2101 on page 4 of 10. Ose-2101, also known as Tedopi, EP-2101 and IDM-2101 is composition of comprises of 10 epitopes. The epitopes have the amino acid sequence RLLQETELV, YLQLVFGIEV, LLTFWNPPV, KVFGSLAFV, KLBPVQLWV, SMPPPGTRV, IMIGHLVGV, KVAEIVHFL, YLSGADLNL and aKXVAAWTLKAAa as evidenced by Barve et al. See Table 1 in Barve et al.
Regarding claim 17, ClinicalTrials.gov, study NCT02654587 discloses the patient has advanced cancer with and with metastasis. See the Title, Brief Summary on page 2 of 10 and §Inclusion Criteria on page 6 of 10.
Regarding claim 18, ClinicalTrials.gov, study NCT02654587 discloses the patient failed to respond to immune checkpoint inhibitor regimen. See Brief Summary on page 2 of 10.
Regarding claim 19, ClinicalTrials.gov, study NCT02654587 discloses the patient received an immune checkpoint inhibitor. See Brief Summary on page 2 of 10 and §Inclusion Criteria on page 6 of 10.
Regarding claims 20 and 21, ClinicalTrials.gov, study NCT02654587 discloses ose-2101 was administered every three weeks for six cycles, then every eight weeks for the remainder of year one and finally every twelve weeks beyond year one until unequivocal RECIST 1.1. §Experimental:OSE2101 on page 4 of 10
Regarding claims 22, ClinicalTrials.gov, study NCT02654587 discloses the patient has cancer progression during or within 12 months after the end of immune checkpoint inhibitor regime. See §Inclusion Criteria on page 6 of 10.
Regarding claim 26, ClinicalTrials.gov, study NCT02654587 discloses the patient has stage III, IV or IIIB NSCLC. See §Inclusion Criteria on page 6 of 10, Brief Summary on page 2 of 10 and Title.
Therefore, the disclosures of ClinicalTrials.gov, study NCT02654587 anticipate the claimed invention.
Response to Arguments: Applicant argues ClinicalTrials.gov, study NCT02654587 does not anticipate the claimed invention because ClinicalTrials.gov, study NCT02654587 do not teach the eligibility, enrollment or treatment of patients that have secondary resistance against an immune checkpoint inhibitor. See page 6 in the remarks filed December 10, 2022.
Applicant’s arguments have been fully considered but is not found persuasive. Secondary resistance as claimed includes a loss of therapeutic efficiency. See present claim 30 and page 12, lines 15-16 in the specification of this application. The term efficiency means a measure of effectiveness or the production of a desired effect or result with minimum waste of time, money, effort or skill. See  Farlex Partner Medical Dictionary.1 The aim of the study is to determine if OSE2101 is more effective than standard treatment in treating patients with stage IIIB NSCLC unsuitable for radiotherapy or metastatic NSCLC in second- or third-line treatment after failure of immune checkpoint-inhibitor regimens. See §Brief Summary. The inclusion criteria of the ClinicalTrials.gov, study NCT02654587 includes subjects with disease recurrence or progression after therapy with an immune checkpoint inhibitor and platinum-based chemotherapy i) either 1st line chemotherapy followed by 2nd line checkpoint inhibitor or ii) 1st line combination of checkpoint inhibitor and chemotherapy patients with progression during or within 12 months after the end of ICI (Immune Checkpoint Inhibitors) as sequential or concomitant platinum-based chemotherapy ± radiation for locally advanced disease (stage III) are eligible. See §Inclusion Criteria; #10. The disease recurrence or progression after therapy with the immune checkpoint inhibitor or in other words the failure of the immune checkpoint inhibitor is indicative the patients experienced a loss of therapeutic efficiency of the immune checkpoint inhibitor which is synonymous with a secondary resistance against the immune checkpoint inhibitor. Therefore, the newly amended limitation does overcome the rejection of claims 14-17, 20-22, 26 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016 as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016) as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425) in view of Ellis et al. (“Immune Checkpoint Inhibitors for Patients With Advanced Non-Small-Cell Lung Cancer: A Systematic Review”, Clinical Lung Cancer, pp. 444-459; September 2017).
The teachings of ClinicalTrials.gov, study NCT02654587 are discussed above. ClinicalTrials.gov, study NCT02654587 do not teach the immune checkpoint inhibitors as presently claimed in claims 24, 25 and 31.
Ellis et al. teach the immune checkpoint inhibitors, such as PD-1 and PD-L1 inhibitors pembrolizumab, nivolumab, and atezolizumab and CTLA-4 inhibitor ipilimumab immune checkpoint inhibitors utilized in treating advanced stage NSCLC. See the Abstract; page 44, right col.-1st paragraph; Table 1-3, page 456, §Conclusion.
At the time of the effective filing date of the claimed invention, it would have been obvious to include patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second or third line treatment after failure of immune checkpoint inhibitor regimen wherein the immune checkpoint inhibitor is a PD-1 and PD-L1 inhibitor such as pembrolizumab, nivolumab, and atezolizumab or a CTLA-4 inhibitor like ipilimumab because the inhibitors are taught in the prior art as checkpoint inhibitor treatments to patients with advanced NSCLC who otherwise would have limited options as taught by Ellis et al.
Therefore, at the time of the effective filing date, the claims were prima facie obvious to the artisan of ordinary skill.
Response to Arguments: Applicant argues ClinicalTrials.gov, study NCT02654587 does not anticipate the claimed invention because ClinicalTrials.gov, study NCT02654587 do not teach the eligibility, enrollment or treatment of patients that have secondary resistance against an immune checkpoint inhibitor. See page 6 in the remarks filed December 10, 2022.
Applicant’s arguments have been fully considered but is not found persuasive. Secondary resistance as claimed includes a loss of therapeutic efficiency. See present claim 30 and page 12, lines 15-16 in the specification of this application. The term efficiency means a measure of effectiveness or the production of a desired effect or result with minimum waste of time, money, effort or skill. See  Farlex Partner Medical Dictionary.2 The aim of the study is to determine if OSE2101 is more effective than standard treatment in treating patients with stage IIIB NSCLC unsuitable for radiotherapy or metastatic NSCLC in second- or third-line treatment after failure of immune checkpoint-inhibitor regimens. See §Brief Summary. The inclusion criteria of the ClinicalTrials.gov, study NCT02654587 includes subjects with disease recurrence or progression after therapy with an immune checkpoint inhibitor and platinum-based chemotherapy i) either 1st line chemotherapy followed by 2nd line checkpoint inhibitor or ii) 1st line combination of checkpoint inhibitor and chemotherapy patients with progression during or within 12 months after the end of ICI (Immune Checkpoint Inhibitors) as sequential or concomitant platinum-based chemotherapy ± radiation for locally advanced disease (stage III) are eligible. See §Inclusion Criteria; #10. The disease recurrence or progression after therapy with the immune checkpoint inhibitor or in other words the failure of the immune checkpoint inhibitor is indicative the patients experienced a loss of therapeutic efficiency of the immune checkpoint inhibitor which is synonymous with a secondary resistance against the immune checkpoint inhibitor. 
Applicant argues the ClinicalTrials.gov document and Barve et al. fail to teach or suggest that patients having secondary resistance against an immune checkpoint inhibitor would response to treatment upon administration of the claimed peptide composition. Applicant’s argument has been fully considered but is not found persuasive because the features upon which applicant relies (i.e., patients having secondary resistance against an immune checkpoint inhibitor responding to treatment upon administration of the claimed peptide composition) are not recited in the rejected claim(s). The claim only requires administering the claimed peptide composition to a population of HLA-A2 positive patients having already been treated as a last treatment with an immune checkpoint inhibitor alone or in combination with another cancer therapy, has cancer progression after the last treatment and has secondary resistance against the immune checkpoint inhibitor and the intention of the method is to treat cancer. There is no requirement for the patient to respond to treatment; a negative response, a positive response and no response, are all responses and a person of ordinary skill in the art would expect the patients in the ClinicalTrials.gov would have a response to the administration of the OSE2101 composition. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues the skilled person in the art would have been deterred from testing another line of immunotherapy targeting the T-cell immune response after a patient became resistant to a treatment with an immune checkpoint inhibitor. Applicant argues the inventors have shown that the claimed peptide composition is able to reinvigorate the immune system after immune checkpoint point inhibitor failure for patients who first responded to immune checkpoint inhibitor treatment and then had progressing disease due to a loss of therapeutic efficiency of the immune checkpoint inhibitor. See page 7 of the remarks filed October 10, 2022. Applicant’s arguments have been fully considered but are not found persuasive. The ClinicalTrials.gov, Identifier: NCT02654587 study is evidence a skilled artisan would not have been deterred from testing another line of immunotherapy targeting the T-cell immune response after a patient became resistant to a treatment with an immune checkpoint inhibitor because the study is directed to testing another line of immunotherapy targeting the T-cell immune response after a patient became resistant to a treatment with an immune checkpoint inhibitor. Applicants demonstration of the composition’s ability to reinvigorate the immune system after immune checkpoint point inhibitor failure for patients who first responded to immune checkpoint inhibitor treatment and then had progressing disease due to a loss of therapeutic efficiency of the immune checkpoint inhibitor is a demonstration of a what would inherently be present in the prior art. The ClinicalTrials.gov study is administering the same composition to the same patient population as claimed for the same purpose; therefore, the results the inventors discovered is the presentation of the results of the method known in the prior art. 
Applicant asserts the results are unexpected. Applicant the claimed peptide composition leads to excellent clinical results. See page 7 in the remarks filed October 10, 2022. Applicant’s argument has been fully considered but is not found persuasive because Applicant’s argument is not supported with evidence of unexpected results and thus, is an attorney statement that is not supported with evidence. The arguments of counsel cannot take the place of evidence in the record. 
Therefore, for the reasons set forth above, the rejection of claims 24, 25 and 31 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016) as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425) in view of Ellis et al. (“Immune Checkpoint Inhibitors for Patients With Advanced Non-Small-Cell Lung Cancer: A Systematic Review”, Clinical Lung Cancer, pp. 444-459; September 2017) is maintained.
Claim Objections
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 23 and 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art reference of record is the clinical trial study Identifier: NCT02654587 published by ClinicalTrials.gov on January 6, 2016. The study teaches administering ose-2101 to patients that have NSCLC and previously received immune checkpoint inhibitor treatment that failed. The study teaches the patients experience failure of immune checkpoint inhibitor regimen during or within twelve months after the end of ICI. The prior art does not teach administering an immune checkpoint inhibitor to the patient having cancer progression after administration of ose-2101 nor would it be obvious to administer a failed immune checkpoint inhibitor therapy to the patient following ose-2101 treatment. The prior art does not teach the secondary resistance is a loss of therapeutic efficiency after 3 months of treatment with the immune checkpoint inhibitor.
Summary
Claims 14-17, 20-22 and 26 are rejected under 35 U.S.C. 102(a)(1). Claims 24, 25 and 31 are rejected under 35 U.S.C. 103. Claims 23 and 27-30 are free of the prior art. Claims 23, 27-29 are allowable.
Conclusion
Claims 23, 27-29 are allowed. Claims 14-17, 20-26, 30 and 31 are not allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 efficiency. (n.d.) Farlex Partner Medical Dictionary. (2012). Retrieved December 1 2022 from https://medical-dictionary.thefreedictionary.com/efficiency
        2 efficiency. (n.d.) Farlex Partner Medical Dictionary. (2012). Retrieved December 1 2022 from https://medical-dictionary.thefreedictionary.com/efficiency